DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-10 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by US 20170347100 A1 Chou; Philip A. et al. (hereafter Chou). 
Regarding claim 1, Chou discloses A three-dimensional data encoding method (i.e.Fig.3), comprising: (i) when a number of three-dimensional points included in point cloud data to be encoded is n that is greater than a predetermined number (i.e.Figs.3, 10, [109], [114], wherein for a Lth level of a octree of point cloud, the number of the point is 23L, the total number of point is the sum of the number of each level in the octree, and the point cloud is the input of a encoder), n being an integer greater than or equal to 2 (i.e.[114], wherein the number of each level point already is 23L , a integer number and greater than 2), calculating an encoding 
Regarding claims 3, 7, Chou discloses The three-dimensional data encoding method according to claim 1, wherein the predetermined number is 1, n is an integer greater than or equal to 2, and m is 1 (i.e.[129]).
Regarding claims 4, 8, Chou discloses The three-dimensional data encoding method according to claim 1, wherein the hierarchical structure is based on Region Adaptive Hierarchical Transform (RAHT) (i.e.Fig.5).
Regarding claim 5, see the rejection for claim 1. Chou further discloses obtaining, from a bitstream, an encoding coefficient and one or more three-dimensional points included in point 
Regarding claim 9, see the rejection for claim 1.
Regarding claim 10, see the rejection for claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, and further in view of US 20180137224 A1 Hemmer; Michael et al. (hereafter Hemmer).
Regarding claim 2, Hemmer teaches The three-dimensional data encoding method according to claim 1, wherein (i) when the number of the three-dimensional points included in the point cloud data is m, in the generating of the bitstream, the bitstream includes, as an encoding coefficient, the m pieces of attribute information on the three-dimensional points (i.e.[120]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the three-dimensional data encoding/decoding method disclosed by Chou to include the teaching in the same field of endeavor of Hemmer, in order to achieve fast and minimized coding complexity in generation of representation of a large set of data point, as identified by Hemmer (i.e.[02]).
Regarding claim 6, Hemmer teaches The three-dimensional data decoding method according to claim 5, wherein (i) when the number of the one or more three-dimensional points obtained in the obtaining is m, in the reconstructing of the m pieces of attribute information, the encoding coefficient is used as the m pieces of attribute information on the one or more three-dimensional points (i.e.[119]-[120]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200294273 A1, US 20200250857 A1, US 20200090374 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487